NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MERIAL LIMITED AND MERIAL SAS,
Plaintiffs-Appellees, '
AND
BASF AGRO B.V.,
Plaintiff,
V.
CIPLA LIMITED, _
Defendant-Appellant,
AND
V`ELCERA, INC. AND FIDOPHARM, INC.,
Defendo:n,ts-Appellants,
AND
ARCHIPELAGO SUPPLIERS, ARROWTARGET
ENTERPRISES LTD., GENERIC PETMEDS,
INHOUSE DRUGSTORE, LISA PERKO, PETCARE
PHARMACY, AND PETMEDS R US,
Defendants.
2011-1471, -1472
Appeals from the United States District C0urt for the
Middle Dist1'ict of Ge0rgia in case 110. 07-CV-0125, Judge
C1ay D. Land.

BASF AGRO V. CIPLA LIMlTED 2
ON MOTION
Bef0re LOURIE, C.ircuit Judge.
0 R D E R
The appellants move to take judicial notice of two
documents from reexamination proceeding and portions of
a third document from that proceeding Merial Limited
and Merial SAS (Merial) oppose. -
The appellants assert that the documents are "rele-
vant to issues of claim construction and infringement."
Merial argues that the appellants did not make claim
construction arguments below and that the appellants
successfully opposed introduction of one of the documents
in the district court ~
Upon consideration thereof,
IT IS ORDERED THATZ
The motion is denied.
FoR THE CoURT
SEP 0 1 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Nagendra Setty, Esq.
Jonathan G. Graves, Esq.
Gregory A. Castanias, Esq.
FlLED
88 s.s.coum cs Aa=PEALs ron
ms sansom macon
SEP 01 2011
.1AN HDRBALY
CLEH(